DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-12, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasabayashi et al. (US 2011/0267736) in view of Takeuchi et al. (US 2011/0235232) and Miller et al. (US 2017/0169956).
In regards to claim 1,
Sasabayashi ‘736 discloses a multilayer ceramic electronic component comprising: 
a multilayer ceramic electronic component body including: 
a multilayer body (fig. 1 & 4) including a plurality of ceramic layers (16 – fig. 2; [0018]) that are laminated and a plurality of inner electrode layers (18a & 18b – fig. 2; [0020]) that are laminated, the multilayer body including a first principal surface and a second principal surface (S1 & S2 – fig. 1 & 4; [0017] & [0019]) that are opposite to each other in a lamination direction, a first side surface and a second side surface (S5 & S6 – fig. 1 & 4; [0017] & [0019]) that are opposite to each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface (S3 & S4 – fig. 1 & 4; [0017] & [0019]) that are opposite to each other in a length direction orthogonal or substantially orthogonal to the lamination direction and the width direction; 

a second outer electrode (14b – fig. 1 & 4; [0017]) provided on the second end surface, at least a portion of the first side surface, and at least a portion of second side surface of the multilayer body (fig. 1 & 4; [0024]); wherein 
the plurality of inner electrode layers include a first 91inner electrode layer (18a) and a second inner electrode layer (18b); 
the first inner electrode layer includes a facing portion (20a – fig. 2; [0021]) that faces the second inner electrode layer and a first extended portion (22a – fig. 2; [0021]) that extends to the first end surface, to a portion of the first side surface, and to a portion of the second side surface, respectively; 
the second inner electrode layer includes a facing portion (20b – fig. 2; [0022]) that faces the first inner electrode layer and a second extended portion (22b – fig. 2; [0022]) that extends to the second end surface, to a portion of the first side surface, and to a portion of the second side surface, respectively; 
the multilayer ceramic electronic component body is disposed such that one of the first side surface and the second side surface faces a mounting surface of a mounting board, and such that the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface (fig. 1 & 4; [0017]); 
a distance between an end of the first outer electrode on the one of the first side surface and the second side surface and an end of the second outer electrode on the 

Takeuchi ‘232 discloses a length of the first extended portion in the length direction is less than a length of the first outer electrode on the one of the first side surface and the second side surface in the length direction; and a length of the second extended portion in the length direction is less than a length of the second outer electrode on the one of the first side surface and the second side surface in the length direction (fig. 3-5; abstract & Table 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external electrodes of Sasabayashi ‘736 to extend 0.8 microns past the extended portion as taught by Takeuchi ‘232 to obtain improved moisture absorption protection.

Miller ‘956 discloses a multilayer ceramic electronic component comprising: 
a multilayer ceramic electronic component body (1 -fig. 7-8 & 18; [0059]) including: 
a multilayer body including a plurality of ceramic layers that are laminated and a plurality of inner electrode layers that are laminated ([0059]), the multilayer body including a first principal surface and a second principal surface that are opposite to each other in a lamination direction, a first side surface and a second side surface that are opposite to each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface that are 
a first outer electrode (2 - fig. 7-8 & 18; [0059]) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (seen in fig. 7-8 & 18); and 
a second outer electrode (2 -fig. 7-8 & 18; [0059]) provided on the second end surface, at least a portion of the first side surface, and at least a portion of second side surface of the multilayer body(seen in fig. 7-8 & 18); 
a first metal terminal (19/15 – fig. 7-8 & 10; [0061] or 63/64 -fig. 18; [0062]) connected to the first outer electrode; and 
a second metal terminal (19/15 – fig. 7-8 & 10; [0061] or 63/64 -fig. 18; [0062]) connected to the second outer electrode. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly practices and equipment and that is less susceptible to board stress and harsh environments.

In regards to claim 2,


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external electrodes of Sasabayashi ‘736 to extend 0.8 microns past the extended portion as taught by Takeuchi ‘232 to obtain improved moisture absorption protection.

In regards to claim 3,
Sasabayashi ‘736 fails to disclose wherein two or more of the multilayer ceramic electronic component bodies are spaced apart from each other.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly practices and equipment and that is less susceptible to board stress and harsh environments.

In regards to claim 4,
Sasabayashi ‘736 fails to disclose wherein the first metal terminal extends between the respective first outer electrodes of the two or more multilayer ceramic electronic component bodies; and 
the second metal terminal extends between the respective second outer electrodes of the two or more multilayer ceramic electronic component bodies.  

Miller ‘956 discloses wherein the first metal terminal extends between the respective first outer electrodes of the two or more multilayer ceramic electronic component bodies (fig. 7-8 & 18); and 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly practices and equipment and that is less susceptible to board stress and harsh environments.

In regards to claim 5,
Sasabayashi ‘736 fails to disclose wherein the first and second metal terminals each include a terminal 93body and a plating film provided on a surface of the terminal body; and 
the terminal body is made of an oxygen free Cu-based alloy having a high thermal conductivity.  

Miller ‘956 discloses wherein the first and second metal terminals each include a terminal 93body and a plating film provided on a surface of the terminal body ([0061] – leads are plated); and 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly practices and equipment and that is less susceptible to board stress and harsh environments.

In regards to claim 6,
Sasabayashi ‘736 fails to disclose wherein the multilayer body, the first and second outer electrodes, and at least portions of the first and second metal terminals are covered by a cover material.  

Miller ‘956 discloses wherein the multilayer body, the first and second outer electrodes, and at least portions of the first and second metal terminals are covered by a cover material (6 – fig. 7-8 & 18; [0059]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as 

In regards to claim 8,
Sasabayashi ‘736 fails to disclose wherein 
the first metal terminal includes: 
a first joining portion connected to the first outer electrode and facing the one of the first and second side surfaces; 
a first extending portion connected to the first joining portion and extending away from the multilayer ceramic electronic component body in a direction parallel or substantially parallel to the one of the first and second side surfaces; 
a second extending portion connected to the first 94extending portion and extending toward the mounting surface of the mounting board to provide a gap between the one of the first and second side surfaces and the mounting surface; and 
a first mounting portion connected to the second extending portion, extending parallel or substantially parallel to the mounting surface of the mounting board, and structured to be mounted on the mounting board; and 
the second metal terminal includes: 
a second joining portion connected to the second outer electrode and facing the one of the first and second side surfaces; 

a fourth extending portion connected to the third extending portion and extending toward the mounting surface of the mounting board to provide a gap between the one of the first and second side surfaces and the mounting surface; and 
a second mounting portion connected to the fourth extending portion, extending parallel or substantially parallel to the mounting surface of the mounting board, and structured to be mounted on the mounting board.  

Miller ‘956 discloses wherein 
the first metal terminal includes: 
a first joining portion (horizontal portion of 19 or 63 below electronic components) connected to the first outer electrode and facing the one of the first and second side surfaces (seen in fig. 7-8 & 18); 
a first extending portion (horizontal portion of 19 or 63 extending beyond the end electronic components– fig. 7-8 & 18) connected to the first joining portion and extending away from the multilayer ceramic electronic component body in a direction parallel or substantially parallel to the one of the first and second side surfaces (fig. 7-8 & 18); 
a second extending portion (vertical portion of 19 or 63 – fig. 7, 10, & 18) connected to the first 94extending portion and extending toward the mounting surface of 
a first mounting portion (15 or 64 – fig. 10 & 18; [0061]) connected to the second extending portion, extending parallel or substantially parallel to the mounting surface of the mounting board, and structured to be mounted on the mounting board (fig. 10 & 18); and 
the second metal terminal includes: 
a second joining portion (horizontal portion of 19 or 63 below electronic components) connected to the second outer electrode and facing the one of the first and second side surfaces (fig. 7-8 & 18);  
a third extending portion (horizontal portion of 19 or 63 extending beyond the end electronic components– fig. 7-8 & 18) connected to the second joining portion and extending away from the multilayer ceramic electronic component body in a direction perpendicular or substantially parallel to the one of the first and second side surfaces (fig. 7-8 & 18);
a fourth extending portion (vertical portion of 19 or 63 – fig. 7, 10, & 18) connected to the third extending portion and extending toward the mounting surface of the mounting board to provide a gap between the one of the first and second side surfaces and the mounting surface (fig. 7, 10, & 18); and 
a second mounting portion (15 or 64 – fig. 10 & 18; [0061]) connected to the fourth extending portion, extending parallel or substantially parallel to the mounting surface of the mounting board, and structured to be mounted on the mounting board (fig. 10 & 18).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly practices and equipment and that is less susceptible to board stress and harsh environments.

In regards to claim 9,
Sasabayashi ‘736 fails to disclose wherein the first joining portion of the first metal terminal has a length corresponding to a length of the first outer electrode on the one of the first and second side surfaces; and 
the second joining portion of the second metal terminal has a length corresponding to a length of the second outer electrode on the one of the first and second side surfaces.  

Miller ‘956 discloses wherein the first joining portion of the first metal terminal has a length corresponding to a length of the first outer electrode on the one of the first and second side surfaces (fig. 7-8); and 
the second joining portion of the second metal terminal has a length corresponding to a length of the second outer electrode on the one of the first and second side surfaces (fig. 7-8).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly practices and equipment and that is less susceptible to board stress and harsh environments.

In regards to claim 10,
Sasabayashi ‘736 further discloses wherein the plurality of ceramic layers are made of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 ([0018]).

In regards to claim 11,
Sasabayashi ‘736 further discloses wherein a thickness of each of the plurality of ceramic layers is in a range from about 0.5 µm to about 10.0 µm ([0018]).  

In regards to claim 12,
Sasabayashi ‘736 further discloses wherein each of the first and second outer electrodes includes an underlying electrode layer (underlayer plating film – [0051]) and a plating layer (upper-layer plating film – [0051]) arranged in that order from the multilayer body.  


Sasabayashi ‘736 further discloses wherein the plating layer has a two-layer structure including a Ni plating layer and a Sn plating layer ([0051]).  

In regards to claim 18,
Sasabayashi ‘736 fails to disclose wherein the first joining portion cover the first outer electrode on the one of the first and second side surfaces over an entire or substantially an entire area thereof; and 
the second joining portion cover the second outer electrode on the one of the first and second side surfaces over an entire or substantially an entire area thereof.  

Miller ‘956 discloses wherein the first joining portion cover the first outer electrode on the one of the first and second side surfaces over an entire or substantially an entire area thereof (fig. 7-8); and 
the second joining portion cover the second outer electrode on the one of the first and second side surfaces over an entire or substantially an entire area thereof (fig. 7-8).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an array of capacitors taught by Sasabayashi ‘736 as modified by Takeuchi ‘232 connected to terminals and covered by a cover as taught by Miller ‘956 to obtain a single large or bulk capacitance value component that has a small footprint and can be handled using current standard SMT assembly .

Claim(s) 1-5, 8, 10-12, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2019/0304691) in view of Togashi (US 2011/0102969).
In regards to claim 1,
Ando ‘691 discloses a multilayer ceramic electronic component comprising: 
a multilayer ceramic electronic component body (20 – fig. 1; [0052]) including: 
a multilayer body including a plurality of ceramic layers (28 – fig. 6; [0061]) that are laminated and a plurality of inner electrode layers (26 – fig. 6; [0061]) that are laminated, the multilayer body including a first principal surface and a second principal surface (20c & 20d) that are opposite to each other in a lamination direction, a first side surface and a second side surface (20e & 20f) that are opposite to each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface (20a Z& 210b) that are opposite to each other in a length direction orthogonal or substantially orthogonal to the lamination direction and the width direction (fig. 1-2, 4, & 6; [0058]); 
a first outer electrode (22 – fig. 1; [0054]) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1-2; [0060]); and 

a first metal terminal (30 – fig. 1; [0052]) connected to the first outer electrode; and 
a second metal terminal (40 – fig. 1; [0052]) connected to the second outer electrode; wherein 
the plurality of inner electrode layers include a first 91inner electrode layer and a second inner electrode layer; 
the first inner electrode layer includes a facing portion (fig. 6) that faces the second inner electrode layer and an extended portion that extends to the first end surface (fig. 6 – it is noted that that for the first inner electrodes to be connected to 22, said electrode must extend to end surface); 
the second inner electrode layer includes a facing portion (fig. 6) that faces the first inner electrode layer and an extended portion that extends to the second end surface (fig. 6 – it is noted that that for the first inner electrodes to be connected to 24, said electrode must extend to end surface); 
the multilayer ceramic electronic component body is disposed such that one of the first side surface and the second side surface faces a mounting surface of a mounting board, and such that the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface (fig. 6).  Ando ‘691 fails to disclose the extended portion of the first inner electrode layer extends to a portion of the first side surface, and to a portion of the second side surface, 

Togashi ‘969 discloses a multilayer ceramic electronic component comprising: 
a multilayer ceramic electronic component body including: 
a multilayer body (fig. 1-3 & 10) including a plurality of ceramic layers (10 – fig. 2; abstract) that are laminated and a plurality of inner electrode layers (3 & 4 – fig. 2 & 10; abstract) that are laminated, the multilayer body including a first principal surface and a second principal surface (2a & 2b – fig. 1-2; abstract) that are opposite to each other in a lamination direction, a first side surface and a second side surface (2c & 2d – fig. 1, 3, & 10; abstract) that are opposite to each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface 
a first outer electrode (5 – fig. 1, 3, & 10; abstract) provided on the first end surface, at least a portion of the first side surface, and at least a portion of the second side surface of the multilayer body (fig. 1, 3, & 10; [0032]); and 
a second outer electrode (6 – fig. 1, 3, & 10; abstract) provided on the second end surface, at least a portion of the first side surface, and at least a portion of second side surface of the multilayer body (fig. 1, 3, & 10; [0033]); wherein 
the plurality of inner electrode layers include a first 91inner electrode layer (3) and a second inner electrode layer (4); 
the first inner electrode layer includes a facing portion (31 – fig. 2; abstract) that faces the second inner electrode layer and an extended portion (32 & 33b – fig. 10; [0064]) that extends to the first end surface, to a portion of the first side surface, and to a portion of the second side surface, respectively; 
the second inner electrode layer includes a facing portion (41 – fig. 2; abstract) that faces the first inner electrode layer and an extended portion (42 & 43b – fig. 10; [0064]) that extends to the second end surface, to a portion of the first side surface, and to a portion of the second side surface, respectively; 
the multilayer ceramic electronic component body is disposed such that one of the first side surface and the second side surface faces a mounting surface of a mounting board, and such that the first inner electrode layer and the second inner 
a distance (G – fig. 3; [008]) between an end of the first outer electrode on the one of the first side surface and the second side surface and an end of the second outer electrode on the one of the first side surface and the second side surface is in a range from greater than 0% to less than 33.33% with respect to a length dimension l of the multilayer ceramic electronic component body in a direction connecting the first end surface and the second end surface of the multilayer ceramic electronic component body (fig. 3; [0008]) and recognizes that the spacing between the outer electrodes is a result effective variable, particularly for reducing equivalent series resistance and equivalent series inductance ([0034]) and allowing for greater area of contact between the lead and outer electrode thus reducing ESR ([0064]),
a length of the first extended portion in the length direction is less than a length of the first outer electrode on the one of the first side surface and the second side surface in the length direction (fig. 10); and 
a length of the second extended portion in the length direction is less than a length of the second outer electrode on the one of the first side surface and the second side surface in the length direction (fig. 10).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Ando ‘691 to have a T-shape as taught by Togashi ‘969 and to construct the capacitor of Ando ‘691 such that the distance between an end of the first outer electrode on the one of the first side 

In regards to claim 2,
Ando ‘691 fails to disclose wherein the distance between the end of the first outer electrode on the one of the first and second side surfaces and the end of the second outer electrode on the one of the first and second side surfaces is in the range from about 3.1% to about 31.3% of the length dimension l of the multilayer ceramic electronic component body in the direction connecting the first and second end surfaces of the multilayer ceramic electronic component body.

Togashi ‘969 discloses the distance (G – fig. 3; [008]) between an end of the first outer electrode on the one of the first side surface and the second side surface and an end of the second outer electrode on the one of the first side surface and the second side surface is in a range from greater than 0% to less than 33.33% with respect to a length dimension l of the multilayer ceramic electronic component body in a direction connecting the first end surface and the second end surface of the multilayer ceramic 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Ando ‘691 to have a T-shape as taught by Togashi ‘969 and to construct the capacitor of Ando ‘691 such that the distance between an end of the first outer electrode on the one of the first side surface and the second side surface and an end of the second outer electrode on the one of the first side surface and the second side surface is in a range from about 3.1% to about 31.3% with respect to a length dimension l of the multilayer ceramic electronic component body in a direction connecting the first end surface and the second end surface of the multilayer ceramic electronic component body to obtain a capacitor with reduced ESL and reduced ESR, as taught by Togashi ‘969.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3,
Ando ‘691 further discloses wherein two or more of the multilayer ceramic electronic component bodies are spaced apart from each other (fig. 1).  

In regards to claim 4,

the second metal terminal extends between the respective second outer electrodes of the two or more multilayer ceramic electronic component bodies (fig. 1).  

In regards to claim 5,
Ando ‘691 further discloses wherein the first and second metal terminals each include a terminal 93body and a plating film provided on a surface of the terminal body ([0114-0115]); and 
the terminal body is made of an oxygen free Cu-based alloy having a high thermal conductivity ([0065]).  

In regards to claim 8,
Ando ‘691 further discloses wherein 
the first metal terminal includes: 
a first joining portion (portion of 31 b connected to outer electrodes – fig. 1 & 3D; [0068] & [0170-0172]) connected to the first outer electrode and facing the one of the first and second side surfaces (fig. 1 & 3D); 
a first extending portion (portion of 31 b extending past the end surface of the outer electrodes - fig. 1 & 4) connected to the first joining portion and extending away from the multilayer ceramic electronic component body in a direction parallel or substantially parallel to the one of the first and second side surfaces (fig. 4); 

a first mounting portion (38 -fig. 2, 3D, & 4; [0058]) connected to the second extending portion, extending parallel or substantially parallel to the mounting surface of the mounting board, and structured to be mounted on the mounting board ([0102]); and 
the second metal terminal includes: 
a second joining portion (portion of 41 b connected to outer electrodes - fig. 4 & 3D; [0104]) connected to the second outer electrode and facing the one of the first and second side surfaces; 
a third extending portion (portion of 41b extending past the end surface of the outer electrodes - fig. 3D & 4) connected to the second joining portion and extending away from the multilayer ceramic electronic component body in a direction perpendicular or substantially parallel to the one of the first and second side surfaces (fig. 1-2, 3D & 4); 
a fourth extending portion (portion of 40 extending from 41b towards section 48 - fig. 3D & 4) connected to the third extending portion and extending toward the mounting surface of the mounting board to provide a gap between the one of the first and second side surfaces and the mounting surface (fig. 1-2, 3D, & 4); and 
a second mounting portion (48 -fig. 4; [0056]) connected to the fourth extending portion, extending parallel or substantially parallel to the mounting surface of 

In regards to claim 10,
Ando ‘691 further discloses wherein the plurality of ceramic layers are made of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 ([0063]).

In regards to claim 11,
Ando ‘691 further discloses wherein a thickness of each of the plurality of ceramic layers is in a range from about 0.5 µm to about 10.0 µm ([0063]).  

In regards to claim 12,
Ando ‘691 further discloses wherein each of the first and second outer electrodes includes an underlying electrode layer and a plating layer arranged in that order from the multilayer body ([0113]).  

In regards to claim 17,
Ando ‘691 further discloses wherein the plating layer has a two-layer structure including a Ni plating layer and a Sn plating layer ([0113]).  

In regards to claim 20,
.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘691 and Togashi ‘969 as applied to claim 1 above, and further in view of Son (US 2018/0240596).
In regards to claim 6,
Ando ‘691 as modified by Togashi ‘969 fails to explicitly disclose wherein the multilayer body, the first and second outer electrodes, and at least portions of the first and second metal terminals are covered by a cover material.  

Son ‘596 discloses the multilayer ceramic electronic component body (110 - fig. 1; [0034]), the first outer electrode (131 - fig. 1; [0033]), and the second outer electrode (132 - fig. 1; [0033]) of the multilayer ceramic electronic component body, at least a portion of the first metal terminal (141 - fig. 1; [0033]), and at least a portion of the second metal terminal (142 - fig. 1; [0033]) are covered by a cover material (161 - fig. 1 & 3; [0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 as modified by Togashi ‘969 to provide improved 

In regards to claim 7,
Ando ‘691 as modified by Togashi ‘969 fails to explicitly disclose wherein the cover material includes a thermosetting epoxy resin.  

Son ‘596 discloses wherein the cover material includes a thermosetting epoxy resin ([0056]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an encasement as taught by Son ‘596 with the device of Ando ‘691 as modified by Togashi ‘969 to provide improved environmental protection such as from moisture and allow for good acoustic noise reduction.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘691 and Sasabayashi ‘736 as applied to claim 12 above, and further in view of Nakanishi (US 2017/0169950).
In regards to claim 13,
Ando ‘691 as modified by Togashi ‘969 fails to explicitly disclose wherein the underlying electrode layer is a baked layer including glass and metal.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the Cu paste of Ando ‘691 as modified by Togashi ‘969 to include glass as taught by Nakanishi ‘950 to ensure good adhesion of the layer to ceramic body.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 14,
Ando ‘691 as modified by Sasabayashi ‘736 fails to explicitly disclose wherein a thickness of the baked layer is in a range from about 10 µm to about 50 µm.  

Nakanishi ‘950 discloses wherein a thickness of the baked layer is in a range from about 10 µm to about 50 µm ([0045]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the baked layer of Ando ‘691 as modified by Togashi ‘969 to include glass and have a thickness as taught by Nakanishi ‘950 to ensure good adhesion of the layer to ceramic body and a small size thus ensuring good volume efficiency.


Ando ‘691 as modified by Sasabayashi ‘736 fails to explicitly disclose wherein the underlying electrode layer is a resin layer having a maximum thickness in a range from about 10 µm to about 150 µm.  

Nakanishi ‘950 discloses wherein the underlying electrode layer is a baked layer including glass and metal ([0044-0045], wherein the underlying electrode layer is a resin layer having a maximum thickness in a range from about 10 µm to about 150 µm ([0046]), or wherein the underlying electrode layer is a thin film layer including metal particles deposited to a thickness of about 1 µm or less ([0047]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the underlying electrode layer of Ando ‘691 as modified by Togashi ‘969 with a conductive resin electrode layer which is a known equivalent to a baked layer as taught by Nakanishi ‘950 and thus the combination amounts to a mere substitution of one known element (conductive resin electrode layer) for another known equivalent element (baked electrode) resulting in the predictable result of forming electrical connectivity to the internal electrodes. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 16,


Nakanishi ‘950 discloses wherein the underlying electrode layer is a baked layer including glass and metal ([0044-0045], wherein the underlying electrode layer is a resin layer having a maximum thickness in a range from about 10 µm to about 150 µm ([0046]), or wherein the underlying electrode layer is a thin film layer including metal particles deposited to a thickness of about 1 µm or less ([0047]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the underlying electrode layer of Ando ‘691 as modified by Togashi ‘969 with a thin film layer which is a known equivalent to a baked layer as taught by Nakanishi ‘950 and thus the combination amounts to a mere substitution of one known element (thin film layer) for another known equivalent element (baked electrode) resulting in the predictable result of forming electrical connectivity to the internal electrodes. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ‘691 as modified by Togashi ‘969 as applied to claim 8 above, and further in view of Horio et al. (US 2009/0080146).

Ando ‘691 as modified by Togashi ‘969 fails to explicitly disclose wherein each of the second and fourth extending portions includes a bending cut portion in both end portions thereof in the width direction.  

Horio ‘146 discloses wherein a metal terminal (12 – fig. 4; [0050] wherein the areas to be bent are formed with a bending cut portion (13 – fig. 4; [0050]) in both end portions thereof in the width direction.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form bending cut portions as taught by Horio ‘146 in the second and fourth extending portions of Ando ‘691 as modified by Togashi ‘969 to allow for easier bending of the metal terminals at the connection points between the second and fourth extending portions at the mounting portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,111,690 – fig. 4			US 7,345,868 – fig. 10
JP2004140183A – fig. 1 & table 1		JP2006216622A – fig. 1; [0019]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David M Sinclair/Primary Examiner, Art Unit 2848